Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment, remarks, substitute specification, and IDS filed 2/12/21 are acknowledged.  

2.   Applicant is reminded of the election of red blood cell antigens (RBCs) and the optional Fc domain of Claim 16.

3.   Claims 8-11, 15, and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions or species.  

Claims 1-7, 12-14, and 16 are under examination.

4.   In view of Applicant’s amendments the previous objections to the specification and claims have been withdrawn.

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 1-7, 12-14, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,888,053 in view of U.S. Patent Application No. 2014/0370035.

As set forth previously, The ‘053 patent teaches that minor blood group antigens (e.g., Jk, Rh, Kell, Kidd and Duffy) can evoke autoantibodies and/or alloantibodies when administered to a sensitized host, causing autoimmune hemolytic anemia, hemolytic anemia, hemolytic disease of the newborn and hemolytic transfusion reactions. Sensitization can result from previous transfusions or pregnancy with an antigen-positive fetus (see particularly, column 1, lines 10-15).  

	
The reference fails to teach a method of inducing tolerance to said antigens and treating the diseases.

The ‘035 application teaches a method of inducing immune tolerance to a blood antigen, said method comprising the administration of a fusion protein comprising the antigen and an immunoglobulin Fc fragment for the induction of tolerance to said antigen (see particularly [0016]).  Said method can be administered before or after sensitization (see particularly [0013]).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the method of the ‘035 application for the induction of immune tolerance to the RBC antigens of the ‘053 patent.  Motivation for said treatment is simply the fact that the ‘053 patent teaches the problem and the ‘035 application provides a simple solution.

Applicant’s arguments filed 2/12/21 have been fully considered but are not found persuasive.  Applicant reviews the references and argues against them individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant cites paragraph [0034] of the specification as somehow supporting a case for non-obviousness.

A review of the paragraph actually reveals the opposite:
“Given the success with tolerizing patients with anti-fVIII antibodies by giving large quantities of recombinant fVIII, it is a reasonable hypothesis that the same could be achieved by exposing patients with anti-K to large quantities of K antigen. However, unlike fVIII, which is naturally a soluble protein, K is a cell surface glycoprotein found on RBCs.  Giving fVIII to a patient with anti-fVIII, results in neutralization and inactivation of fVIII without any ill effects to the patient. In stark contrast, transfusion of K+ RBCs into a patient with anti-K can induce profound illness (or in some cases death) as a result of a hemolytic transfusion reaction (HTR). Accordingly, induction of tolerance in patients with anti-K through exposure to large quantities of K (in its natural state on RBCs) is not a viable approach due to the dangers of HTRs. To overcome the HTR based limitation of exposing patients with anti-K to K+ RBCs, an aspect of the invention involves expressing the extracellular domain of K as a modified soluble Kell (sKEL1). In doing so, one can preserve the antigenic structure of the protein, allowing large doses of sKEL1 to be given to a patient with anti-K, without the risk of an HTR as the sKEL1 is no longer associated with a RBC.”

	First, Applicant acknowledges the obviousness of following the tolerizing procedure used with factor VIII.  Second, the skilled artisan at the time of filing would have, of course, known that the administration of K+ RBCs would have likely caused an adverse reaction.  The solution was obvious, administer the extracellular region of the antigen alone, i.e., administer the antigen in tolerizing form (e.g., fused to an Fc fragment).

	Applicant’s citing of paragraphs [0035] and [0054] appears to try to differentiate soluble proteins from soluble versions of cell surface proteins, but the argument is not supported by fact, nor sound scientific reasoning, and is not found to be persuasive. 

7.   No claim is allowed.

8.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 3/09/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644